Title: To George Washington from John Armstrong, Sr., 15 October 1779
From: Armstrong, John Sr.
To: Washington, George


        
          Dear General
          Philada 15th Octobr 1779
        
        The Counts expected approach to these Shores begins to be thought tedious, but the lodgment of the Enemy to the South being in two places considerably distant from each other, I’m persuaded no time has yet elapsed wherein we cou’d reasonably look for an Official account of that event. A letter from Hampdon of the 9th Inst. asserts the certainty of a compleat Capture of Provosts Army & various Vessels &c. which however donoted by many I’m inclined to think favourably of, as our late Southerly winds might give a quick passage to that intelligence.
        You know Sir that the present moment however premature will create military Speculation—Some that a great Post or two will fall, others that it’s impossible otherwise than by Starving, or at least that the Sacrifice must be too great—Again—the attack must be general and uniform by Land & Water &c. &c.—I dare not with so imperfect knowledge of the situation &c. form an Idea of either a general or particular Rule in a great effort, but pray god to form & determine for you, but confess the Idea of piece-male work Strikes me as naturally as any other, that is the Operation of the Fleet upon that of the Enemies—first removing out of the way Such batterries as may be practicable & by which the inbound passage of the Shiping may be much Obstructed—So much for guess work. A Sufficient Supply of Provision, and ammunition are important points, the former very clearly and Seasonably pointed out by your Excellency which from the distance and Small Stock on hand requires faithfull attention—I am much pleased that Governor Ried will command his Own Militia.
        It has not been in my power with any degree of facility, yet to get on the farther Subsistance for the General Officers of the Army, but a good foundation is laid for it, and a Short time will bring it on I hope to their Satisfaction without the necessity of a memorial—A farther provision for the Surgeons of the Hospital, has been already committed and will probably soon be reported. Mr Gerard & Mr Jay sets out in two or three days—preparations for foreign Courts & the revision of Some points formerly determined, has of late much engrossed the attention of Congress, in which I cannot but apprehend that rather hard measure has fallen to the Lot of Dr Lee. The Late appointment of Mr John Adams may Serve as a Spunge to wipe of[f] the Stain of culpable neglect—a tryal this Sufficient in my Opinion to all that gentlemans gravity and plain brown hair—Permit me to recommend to the honor of yr Excellencies acquaintance my good hibernian friend Doctor Shiell, and thro’ your farther polite offices

to the General Officers of the Pennsylvania Line, to whom at present I cannot write—The Doctor is a young Gentleman of liberal Sentiments & education possessed of a handsome fortune a warm Whigg & a man of Sense. I am now leaving Congress having exerted the last dregs of any remaining talent I had under various impediments—Finance, (for which I never had any talent) is the only present ghost that Stares every honest man in the face—Taxation, altho’ the radical means of appreciation as well as of the payment of publick debt, is a remedy too remote for our support⟨—⟩the disease has ran too long to be overtaken by any common cure. A general regulation of prices by Law is said to be impracticable—I have therefore wished to throw out some higher inducement to money holders on lone than any yet offered rather than the Ship Shou’d get aground, but a large majority thought the present offers Sufficient to procure all we shou’d want untill supplyed by Tax—the expectation is futile & without political foundation—I presume however that some new push will be made for a foreign Loan. retrenchmt of expences is in it’s place highly necessary & Sooner or later a great Share of the burthen of such a plan is likely to fall upon you, which rather ought to be done by others. I shall take the liberty of amusing you a moment in reading the inclosed, only because it is the clearest account of the occasions of the late misfortune at Ponobscot that has yet reached this place, and as likely to be true. Major Armstrong on that occasion has been indulging young ambition in following that Army I suppose with Jacksons Regimt and probably without the approbation of Genl Gates, until the wiser winds corrected the error. I am with perfect respect & every wish for your Safety & Success—Your Excellencys Most Obedient humbe Servt
        
          John Armstrong
        
        
          I had the pleasure of your Obligeing letter, and perfectly Satisfied with [what] you Say on the Subject in Berkley.
        
      